I am unable to concur in the reasons given for the judgment in the opinion prepared by Mr. Justice DAVIS in this case. First because I do not think that the appellants by signing the agreement and stipulation referred to in that opinion and as found on pages 25 and 26 of the record have estopped themselves from contesting the constitutionality of Chapter 16979, Acts of 1935.
I do concur in the conclusion reached but for the reason that I deem the Act to be a valid legislative enactment for the reasons stated in the dissenting opinion which I prepared and caused to be filed in the case of State, ex rel. Fulton, v. Ives,123 Fla. 401, dissenting opinion 433, 167 So. 394, dissenting opinion, 167 So. 407.